DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2011/0249133 A1) in view of Ubik et al. (“On Acquisition of High-Quality Video from Unmanned Vehicles”).

Concerning claim 1, Zhou et al. (hereinafter Zhou) teaches a video processing method, comprising:
obtaining a video-to-be-edited, the video-to-be-edited being a video captured by a camera (fig. 1: image acquisition 110; ¶0010);
obtaining a predicted capacity value of a wireless channel capacity in a current environment (¶0013, ¶0021: bandwidth available in a channel);
obtaining a predicted encoding parameter for the video-to-be-edited (¶¶0014-0020: examples include quantization parameter (QP), noise estimation, motion estimation, etc.);
adjusting a currently configured encoding parameter based on the predicted capacity value and the predicted encoding parameter (fig. 2: step 206; ¶¶0023-0031: using the quality estimate to control pre-processing parameters); and
encoding the video-to-be-edited based on the adjusted encoding parameter to obtain an encoded stream (fig. 1: encoder 130; ¶0010). Not explicitly taught is the camera being device mounted on an aerial vehicle during a flight of the aerial vehicle.
Ubik et al. (hereinafter Ubik) teaches the acquisition of high-quality video from unmanned air vehicles (Abstract, section I), wherein a known problem is channel bandwidth requirements (section 2, pg. 2, left-hand column, paragraph 4: “…bandwidth requirements of individual channels…”). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhou and Ubik 

Concerning claim 2, Zhou further teaches the method according to claim 1, wherein obtaining a predicted capacity value of a wireless channel capacity in a current environment comprises:
acquiring a historical channel capacity value of a wireless channel within a first preset time range (¶0021: “The encoder 130 may monitor transmission states such as packet loss rates and other indicators of transmission quality to estimate periods of low quality for estimation. Also, the encoder may derive quality from bit rate "budgets" derived from the available channel bandwidth.”); and
determining the predicted capacity value of the wireless channel in the current environment based on the historical channel capacity value (¶0021).

Concerning claim 3, Zhou further teaches the method according to claim 1, wherein obtaining a predicted encoding parameter for the video-to-be-edited comprises: 
obtaining encoding data of a historical encoded video within a second preset time range (¶0018); and
determining the predicted encoding parameter of the video-to-be-edited based on the encoding data (¶¶0023-0031: using the quality estimate to control pre-processing parameters).

Concerning claim 8, Zhou further teaches the method of claim 1, wherein:
¶0013: H.264 – I frames); and
encoding the video-to-be-edited based on the adjusted encoding parameter comprises:
encoding a key frame of the video-to-be-edited based on the adjusted encoding parameter to obtain encoding data of the key frame (¶0013).

Concerning claim 9, Zhou further teaches the method of claim 1, wherein: 
the video-to-be-edited further comprises: one or more ordinary frames (¶0013: H.264 – P or B frames); and
encoding the video-to-be-edited based on the adjusted encoding parameters comprises:
encoding an ordinary frame of the video-to-be-edited based on the adjusted
encoding parameter to obtain encoding data of the ordinary frame (¶0013).

Concerning claim 10, Zhou further teaches the method of claim 9, wherein encoding an ordinary frame of the video-to-be-edited based on the adjusted encoding parameter comprises:
allocating the obtained encoding data of the key frame to the encoding data of the ordinary frame based on the adjusted encoding parameters (¶0013: H.264 - typical behavior of using encoding data from a previous (i.e., reference) frame for a current frame (i.e., P or B frame)).

Claim 11 is the corresponding video processing device to the method of claim 1 and is rejected under the same rationale.



Claim 13 is the corresponding video processing device to the method of claim 3 and is rejected under the same rationale.

Claim 18 is the corresponding video processing device to the method of claim 8 and is rejected under the same rationale.

Claim 19 is the corresponding video processing device to the method of claim 9 and is rejected under the same rationale.

Claim 20 is the corresponding video processing device to the method of claim 10 and is rejected under the same rationale.

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2011/0249133 A1) in view of Ubik et al. (“On Acquisition of High-Quality Video from Unmanned Vehicles”), further in view of Nielson et al. (US 10,652,304 B1).

Concerning claim 4, Zhou teaches the method of claim 1. Not explicitly taught is the method, wherein adjusting a currently configured encoding parameter based on the predicted capacity value and the predicted encoding parameter comprises: determining a target bitrate based on the predicted capacity value, the target bitrate being a theoretical maximum bitrate for 
Nielson et al. (hereinafter Nielson) teaches a method of providing media content, wherein adjusting a currently configured encoding parameter based on the predicted capacity value and the predicted encoding parameter comprises: 
determining a target bitrate based on the predicted capacity value, the target bitrate being a theoretical maximum bitrate for transmitting the encoded stream by the wireless channel; and adjusting the currently configured encoding parameter based on the target bitrate and the predicted encoding parameter (col. 18, ll. 4-10: maximum bitrate set to a mathematically determined cap). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the prior art to incorporate the teachings of Nielson into the Zhou in view of Ubik invention in order to provide highest quality video stream in a constrained bandwidth setting.

Concerning claim 5, Nielson further teaches the method of claim 4, wherein determining a target bitrate based on the predicted capacity value comprises:
determining a target capacity value based on the predicted capacity value and a preset capacity margin (col. 18, ll. 2-23: allocating a target bandwidth to a channel based on an aggregate bandwidth); and
determining the target bitrate for transmitting the encoded stream by the wireless channel based on the target capacity value (col. 18, ll. 2-23: setting a maximum bitrate for a channel).


determining a target encoding parameter based the predicted encoding parameter (fig. 2: step 206; ¶¶0023-0031: using the quality estimate to control pre-processing parameters); and
adjusting the currently configured encoding parameter based on the target encoding parameter (fig. 2: step 206; ¶¶0023-0031: using the quality estimate to control pre-processing parameters). Not explicitly taught by Zhou, is adjusting the currently configured encoding parameter based on the target bitrate, however, Nielson teaches adjusting the currently configured encoding parameter based on the target bitrate and the predicted encoding parameter (col. 18, ll. 4-10: maximum bitrate set to a mathematically determined cap). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the Zhou in view of Ubik, further in view of Nielson to determine a target encoding parameter based on the target bitrate and the predicted encoding parameter in order to provide highest quality video stream in a constrained bandwidth setting.

Claim 14 is the corresponding video processing device to the method of claim 4 and is rejected under the same rationale.

Claim 15 is the corresponding video processing device to the method of claim 5 and is rejected under the same rationale.

.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2011/0249133 A1) in view of Ubik et al. (“On Acquisition of High-Quality Video from Unmanned Vehicles”), further in view of Nielson et al. (US 10,652,304 B1) and further in view of Zavesky et al. (US 2019/0045194 A1).

Concerning claim 7, Zhou in view of Ubik, further in view of Nielson teaches the method of claim 6. Not explicitly taught is the method, wherein determining a target encoding parameter based on the target bitrate and the predicted encoding parameter comprises: detecting whether a bitrate corresponding to the predicted encoding parameter is greater than the target bitrate: in response to the bitrate corresponding to the predicted encoding parameter being greater than the target bitrate, determining an encoding parameter corresponding to the target bitrate as the target encoding parameter; and in response to the bitrate corresponding to the predicted encoding parameter not being greater than the target bitrate, determining the predicted encoding parameter as the target encoding parameter.
Zavesky et al. (hereinafter Zavesky) teaches semantic video encoding, wherein determining a target encoding parameter based on the target bitrate and the predicted encoding parameter comprises: 
detecting whether a bitrate corresponding to the predicted encoding parameter is greater than the target bitrate (¶0020: “…upper (or lower) limit to some encoding parameters so that the target bitrate is not exceeded…”): 
¶0020: adjusting the scene-based encoding parameters to fit the target bitrate); and 
in response to the bitrate corresponding to the predicted encoding parameter not being greater than the target bitrate, determining the predicted encoding parameter as the target encoding parameter (¶0020: if the target bitrate is not exceeded, no adjustment of the encoding parameter is needed). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the cited art to incorporate the multiple encoding strategies, taught by Zavesky) in order to maintain the predetermined target bitrates (Zavesky, ¶0020).

Claim 17 is the corresponding video processing device to the method of claim 7 and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/            Primary Examiner, Art Unit 2425